Citation Nr: 0920749	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  95-35 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected unstable sternum, post coronary artery 
bypass graft (CABG), with continued complaints of pain.  

2.  Entitlement to compensation benefits for pulmonary 
fibrosis pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from Jun e1953 to June 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The Board observes that this case was originally before the 
Board in January 1998, at which time the Board remanded the 
issues on appeal to the RO for additional development.  The 
RO completed the additional development and continued the 
denial of benefits.  The case returned to the Board and in 
June 2000 the Board denied entitlement to compensation 
benefits for pulmonary fibrosis pursuant to 38 U.S.C.A. § 
1151 and entitlement to an initial increased rating service-
connected unstable sternum, post coronary artery bypass graft 
(CABG), with continued complaints of pain.  The Veteran 
appealed the Board's June 2000 decision denying the Veteran's 
claims to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2001, the Court vacated the portion 
of the Board's decision covering the issues currently on 
appeal and remanded the issues to the Board for consideration 
of the Veterans Claims Assistance Act of 2000.  

Subsequently, the June 2002 Board decision denied the 
Veteran's claims on appeal.  The Veteran appealed this 
decision to the Court, which in January 2003 vacated and 
remanded the issues to the Board for inadequate reasons and 
bases in its decision.   

In September 2003, the Board remanded the issues to the RO 
for further procedural and evidentiary development.  After 
the RO attempted to complete the requests in the Board's 
remand, it continued the denial of the issues on appeal.  In 
September 2005, the Board continued the denial of the claims.  
The Veteran appealed the June 2005 decision to the Court, 
which in February 2008 vacated and remanded the issues to the 
Board for noncompliance with the instructions of the Board's 
2003 remand order with respect to the April 2005 VA 
examination and inadequate reasons and bases in its decision.   

The issue of entitlement to compensation benefits for 
pulmonary fibrosis pursuant to 38 U.S.C.A. § 1151 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's unstable sternum, 
post CABG, with continued complaints of pain is manifested by 
a midline vertical scar with tenderness and a stable sternum. 

2.  The evidence shows that the Veteran's service-connected 
unstable sternum, post CABG, with continued complaints of 
pain is manifested by pain, tenderness and fatigability of 
Muscle Group XXI with limited ability to push, pull, and 
lift.   


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the Veteran's service connected unstable sternum, 
post CABG, is not met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (in effect before and after 
August 2002).

2.  The scheduler criteria for a separate rating of 10 
percent for residuals of an injury to the thoracic muscle 
group have been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.56, 
4.73, Diagnostic Code 5321 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

In this case, a March 2004 VCAA letter provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claims for increased ratings, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  This letter advised the Veteran to submit evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity, and 
additional disablement caused by his disabilities.  The 
Veteran was also informed that the diagnostic codes for 
rating skin disorders were changed effective August 30, 2002 
and that the Veteran would be evaluated under the old and new 
criteria.  However, this portion of the duty to notify was 
satisfied subsequent to the initial AOJ decision.  The Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of the notice.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in April 2005 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or an 
SSOC, is sufficient to cure a timing defect).  

The Board notes that the VCAA letter dated in March 2004 did 
not specifically inform the Veteran that he should provide 
evidence demonstrating the effect the worsening of his 
service-connected disability has on his employment and daily 
life.  The Board finds that this notice error did not affect 
the essential fairness of the adjudication because the 
Veteran demonstrated that he had actual knowledge of that 
information.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  The Veteran 
asserted in a July 2003 letter that his sternum instability 
and related pain prevented him from engaging in physical 
work.  He asserted that the pain had gotten worse and he 
could not lift, push or pull without hurting.  Furthermore, 
he stated in the letter that he was unable to work due to the 
sternum pain.  Accordingly, the Court concludes that the 
record on appeal shows that the appellant had actual 
knowledge that he should provide evidence of how his 
disability affects his employment and daily life, that he 
actually submitted such evidence and therefore, the above 
VCAA notice error did not affect the essential fairness of 
the Board's decision.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed.Cir.2007), Newhouse v. Nicholson, 497 F.3d 
1298, 1301 (Fed.Cir.2007), Conway v. Principi, 353 F.3d 1369, 
1375 (Fed. Cir. 2004), and Vazquez-Flores, 22 Vet. App. at 
48.

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, VA 
examination reports and lay statements.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim. 

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's history of an unstable sternum with continued 
complaints of pain has been evaluated using the criteria of 
38 C.F.R. Section 4.118, Diagnostic Codes 7804 and 7805, as 
there is no diagnostic code that sets forth criteria for 
assigning disability evaluations for pain of the sternum and 
limitation.  When an unlisted condition is encountered, it is 
permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology, are 
closely analogous.  38 C.F.R. § 4.20.  Diagnostic Codes 7804 
and 7805 (in effect before and after August 30, 2002) were 
chosen as they allow for the assignment of a disability 
evaluation for scarring. Former Diagnostic Code 7804 allowed 
for the assignment of a 10 percent evaluation when there was 
evidence of superficial, tender and painful scarring on 
objective demonstration, and the revised version of this Code 
provides a 10 percent rating when there is evidence of 
superficial and painful scarring on examination. The Veteran 
is already in receipt of a 10 percent rating.  

Diagnostic Code 7805 continues to allow for the assignment of 
a disability evaluation based on limitation of function of 
the part affected.  However, the competent medical evidence 
does not show that the movement of any joint has been 
affected by this scarring.  

Under the revised criteria for skin disorders, a rating in 
excess of 10 percent is available for scars that are in 
excess of 12 square inches, provided that the scars are deep 
or cause the Veteran limited motion. 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Thus, while the Veteran's scar may 
approach 12 inches in length (approximate distance from the 
sternal notch to the xiphoid process), as it has not been 
shown to be deep or to cause limited motion of an affected 
joint, this Diagnostic Code would not provide a basis for a 
higher rating.  A maximum rating of 10 percent is also now 
available for superficial scars covering a greater area of 
the body without limited motion and superficial, unstable 
scars, but the Veteran's scarring is already rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803. 

The evidence of record clearly shows that the Veteran has 
continued to have moderate tenderness of the midline scar 
since the effective date of his award, thus warranting the 10 
percent disability evaluation assigned under Diagnostic Code 
7804.  As noted above, the rating criteria for skin disorders 
in effect prior to August 30, 2002 and the regulation of 
August 30, 2002 does not provide any basis for a higher 
rating of the Veteran's disability. 

The Board observes that a VA examiner in September 2004 noted 
that the Veteran's residuals of sternal pain and tenderness 
included impairment of the thoracic muscle group.  
Accordingly, the Board will also consider whether the Veteran 
is entitled to a separate rating for injury of the thoracic 
muscle group.  

The RO has evaluated the Veteran's disability according to 
the Schedule of Ratings for Muscle Injuries, under Diagnostic 
Code 5321, Muscle Group XXI, the thoracic muscles of 
respiration.  Injuries to muscle group XXI warrant a 20 
percent valuation for severe or moderately severe injuries, a 
10 percent evaluation for moderate injuries, and a 
noncompensable evaluation for slight injuries.  Words such as 
"slight," "moderate," "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of terminology such as "moderate" or 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  

In evaluating muscle injuries from trauma, consideration is 
given to the history and complaints associated with the 
particular injury, as well as the current objective findings.  
38 C.F.R. § 4.56.  Such factors, however, are only 
guidelines, which are to be considered with all evidence in 
the individual case.  Robertson v. Brown, 5 Vet. App. 70 
(1993). 
 
The provisions of 38 C.F.R. § 4.56 also provide guidance in 
rating muscle injuries.   Under VA regulations, muscle 
injuries are classified as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56(d).  The various levels 
are determined by evaluating the type of injury; the history 
and complaint associated with the injury; and the objective 
findings.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

A slight muscle disability typically results from a simple 
wound of the muscle without debridement or infection.  Slight 
disability of muscle is reflected by history and complaint 
such as service department records of a superficial wound 
with brief treatment and return to duty.  Healing of slight 
muscle injuries is followed by good functional results.  
Slight disability of muscles includes none of the cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. 4.56 (c).  Objective findings characteristic of slight 
muscle disability include minimal scarring, no evidence of 
fascial defect, atrophy, or impaired tonus, no impairment of 
function, and no metallic fragments retained in muscle 
tissue.  38 C.F.R. § 4.56 (d)(1).
 
A moderate muscle disability typically result from a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile and residuals of 
debridement or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile, 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. § 4.56(b). 

A moderately severe muscle injury is the result of a through 
and through or deep penetrating wound by a small high 
velocity missile or a large low velocity, with debridement, 
prolonged infection or sloughing of soft parts and 
intermuscular scarring.  The objective findings include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of the muscles compared to the sound side; 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

The Board notes that the Veteran's sternal pain is due to 
complications from a coronary artery bypass graft in January 
1987 resulting in a significant sternal infection 
postoperatively.  The Board observes that a February 1987 
treatment record shows that the Veteran's mid lower sternum 
was tender to palpation.  The Veteran reported in a December 
1995 RO hearing that the pain in his sternum prevents him 
from engaging in activities that involve carrying, pushing or 
pulling.  He also asserted that the pain limits his physical 
activities.  A March 1998 VA progress note revealed that the 
Veteran complained of occasional sternal discomfort when 
supine and increased pain at rest.  A VA examination in May 
1999 revealed that the Veteran complained of pain in the mid-
sternum region with continuous aching aggravated by lifting, 
pulling and bending.  The Veteran underwent a VA examination 
in September 2004.  The examiner documented that the Veteran 
had residual pain in the sternal region.  The pain was 
located in the midsternal region and was characterized as a 
dull aching pain.  The pain was aggravated and more severe 
with local pressure, pushing, pulling and lifting.  Coughing 
and deep breathing also aggravated the pain.  The examiner 
noted that there was mild impairment of the thoracic muscle 
group and that the sternal tenderness was not confined to the 
scar.  

Based on the evidence set forth above, the Board finds that a 
separate 10 percent rating is warranted under Diagnostic Code 
5321 for service-connected sternum; post CABG, with continued 
complaints of pain.  The Veteran's thoracic muscle results in 
pain, tenderness and fatigue of the affected muscle group.  
Medical evidence of record reveals increased pain with local 
pressure, pushing, pulling and lifting.  Accordingly, the 
evidence indicates that the Veteran has loss of power or 
lowered threshold of fatigue.  The Board concludes that these 
findings most closely approximate the criteria for a 10 
percent rating for moderate muscle injury of Muscle Group XXI 
under Diagnostic Code 5321.  

A rating in excess of 10 percent is not warranted under 
Diagnostic Code 5321 because the evidence does not show 
moderately severe or severe injury of the affected muscle 
group.  The evidence of record does not indicate loss of deep 
fascia, muscle substance or normal firm resistance of the 
thoracic muscle.  Competent medical evidence does not show 
that the Veteran is unable to keep up with work requirements 
solely due to any thoracic muscle damage.  The medical 
evidence reveals that the Veteran does not have a ragged, 
depressed or adherent scar indicating wide damage to the 
muscle groups.  Thus, the Veteran's symptoms do not more 
closely approximate a 20 percent disability rating.  

The Board notes that a staged rating is not applicable in 
this case.  The competent medical evidence of record does not 
show that the Veteran's symptoms of a sternum disability have 
fluctuated materially during the course of this appeal.  As 
such, a staged rating is not warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected unstable sternum, post CABG, with 
continued complaints of pain is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's sternum disorder with the established criteria 
found in the rating schedules for a scars and muscle injuries 
show that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  To the extent 
that the Veteran's service-connected disability affects his 
employment, such has been contemplated in the assignment of 
the current schedular evaluation.  The evidence does not 
indicate that the Veteran's service-connected unstable 
sternum, post CABG, with continued complaints of pain by 
itself has caused marked interference with employment beyond 
that already contemplated in the assigned evaluation, 
necessitated any frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  Under these circumstances, and 
in the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

Entitlement to an evaluation of 10 percent for service-
connected unstable sternum, post coronary artery bypass graft 
(CABG), with continued complaints of pain is denied.

Entitlement to a separate rating of 10 percent for residuals 
of an injury to the thoracic muscle group is granted.


REMAND

The Board notes that the February 2008 Court decision 
concluded that the Board's finding that VA satisfied its duty 
to assist was clearly erroneous.  Specifically, the Court 
determined that the April 2005 VA examination report for the 
Veteran's claim of benefits under 38 U.S.C.A § 1151 for 
pulmonary fibrosis did not comply with the instructions 
contained in the Board's 2003 remand order.  VA has an 
obligation to ensure compliance with remands from the Board.  
See Adams v. Principi, 256 F.3d 1318, 1322 (Fed. Cir. 2001).  
Thus, the issue of entitlement to compensation benefits for 
pulmonary fibrosis pursuant to 38 U.S.C.A. § 1151 must be 
remanded for another VA opinion.

In addition, the Board observes that during the pendency of 
this appeal, the Court held that VA must provide notice of 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, the Veteran was not provided with notice 
regarding the type of evidence necessary to establish a 
disability rating or effective date with regard to the issue 
of entitlement to compensation benefits for pulmonary 
fibrosis.  


Accordingly, the case is REMANDED for the following action:

1.	The RO should issue a corrective VCAA 
notice letter to the Veteran regarding 
his claim for compensation under to 38 
U.S.C.A. § 1151.  The should provide 
the Veteran with notice regarding the 
type of evidence necessary to establish 
a disability rating or effective date 
for his claim of compensation benefits 
for pulmonary fibrosis.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).    

2.	The RO should provide the Veteran with 
a VA opinion from a pulmonologist 
regarding the issue of whether the 
medical evidence shows additional 
pulmonary disability resulting from the 
Veteran's surgery and subsequent VA 
hospitalization and treatment at the VA 
medical facility in Salt Lake City, 
Utah, from January 3, 1987, to January 
23, 1987.  

The claims folder, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.

Please advise the examiner that the 
Veteran asserts that he developed 
pulmonary fibrosis as a result of the 
operation in 1987 and the course of 
events following the surgery and 
treatment that the Veteran received.  
The examiner's attention is also 
directed to documentation from a number 
of medical treatises, as supplied by 
the Veteran and contained in the claims 
file, submitted to support the 
Veteran's theory that VA's 
administration of oxygen at "high" 
percentages after his January 1987 
surgery was a causal factor in the 
development of his current pulmonary 
fibrosis.  

The examiner should review and discuss 
the substance of the surgery reports, 
the significant amount of fluid in the 
Veteran's lungs after surgery, the 
treatment of "intensive pulmonary 
toilet," the cough productive of thick 
sputum and the infection in the 
Veteran's chest wall and sternum in 
conjunction with the questions below.  

The examiner is requested to address 
the following questions:

a. Does the medical evidence of 
record show that it is as likely as 
not (i.e., a 50 percent or greater 
probability) that the Veteran 
developed any identifiable additional 
pulmonary disability resulting from 
the surgery at VA and the subsequent 
VA treatment during his 
hospitalization at the VA medical 
facility in Salt Lake City, Utah, 
from January 3, 1987, to January 23, 
1987?  The examiner should 
specifically discuss whether the 
surgery reports, the significant 
amount of fluid in the Veteran's 
lungs after surgery, the treatment of 
"intensive pulmonary toilet," the 
cough productive of thick sputum and 
the infection in the Veteran's chest 
wall and sternum caused or aggravated 
a pulmonary disability, including 
damage to the lung tissue.  The 
examiner should include an analysis 
of comparing the condition of the 
Veteran's lungs prior to the surgery 
with the condition of his lungs after 
the surgery.  The examiner should 
also discuss whether the lung 
condition after the surgery was 
completely due to the natural 
progress of a lung disability that 
had existed prior to the surgery.

b. If there was additional pulmonary 
disability from the January 1987 
surgery and hospitalization, what is 
the correct diagnostic classification 
of such additional pulmonary 
disability?

c. If the medical evidence shows that 
it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that there is a causal 
relationship between the January 1987 
VA surgery or resulting treatment and 
the development of additional 
pulmonary disability, please comment 
as to which specific components of 
the additional pulmonary disability 
are due to VA treatment as opposed to 
other causes, including: the 
"baseline" level of disability 
present before VA treatment; any 
disability due to the natural 
progress of the disease or injury; 
and any disability which is merely 
coincidental.  

d. What is the etiology of the 
Veteran's current pulmonary 
disability or disabilities, to 
include pulmonary fibrosis?

The examiner should provide a complete 
rationale, including a discussion of 
the facts and medical principles 
involved, for all conclusions reached. 

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to compensation 
benefits for pulmonary fibrosis 
pursuant to 38 U.S.C.A. § 1151, based 
on a review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


